02-10-523-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00523-CR 
 
 



Jason Dale Holder


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
----------
 
FROM THE
213th District Court OF Tarrant
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
Jason
Dale Holder pled guilty to aggravated assault with a deadly weapon in exchange
for a sentence of four years=
confinement.  The trial court=s
certification of appellant=s
right of appeal states that this is Aa
plea-bargained case and the defendant has NO right of appeal.@  We did not receive any response to our
inquiry into this court’s jurisdiction. 
Accordingly, because the trial court’s certification indicates that
there is no right of appeal, we dismiss the appeal.  See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).
 
PER CURIAM
 
PANEL:  LIVINGSTON, C.J.;
DAUPHINOT and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  February 10, 2011




          [1]See Tex. R. App. P. 47.4.